Citation Nr: 0517773	
Decision Date: 06/29/05    Archive Date: 07/07/05

DOCKET NO.  03-13 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel




INTRODUCTION

The veteran served on active duty from December 1963 to 
December 1969.  Service in Vietnam is indicated by the 
evidence of record.  

Procedural history 

In May 1994 and March 1996 decisions, the Department of 
Veterans Affairs (VA) Regional Office in San Juan, Puerto 
Rico (the RO) denied the veteran's claim of entitlement to 
service connection for an acquired psychiatric disability, to 
include PTSD.  The veteran appealed those decisions, but he 
withdrew his appeal in October 1996.  

In October 2001, the veteran requested that his claim be 
reopened.  In a February 2002 rating decision, the RO 
reopened the claim and denied it on a de novo basis.  The 
veteran duly perfected an appeal to the Board of Veterans' 
Appeals (the Board).

In April 2004, the Board remanded the claim to the Veterans 
Benefits Administration for additional development.  A 
supplemental statement of the case (SSOC) dated in September 
2004 notified the veteran of the continued denial of service 
connection for an acquired psychiatric disability, to include 
PTSD.  The case was then returned to the Board for further 
appellate proceedings.

In the veteran's substantive appeal (VA Form 9) filed in 
March 2003, he appeared to request a hearing before a 
Veterans Law Judge at the RO.  However, in a May 2003 
statement the veteran indicated that he did not desire a 
personal hearing. His hearing request is therefore considered 
to have been withdrawn.  See 38 C.F.R. § 20.704(e) (2004).





FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy, and 
there is no credible evidence corroborating his alleged in-
service stressors.

2.  A diagnosis of PTSD is not shown by the evidence of 
record.  

3.  Competent medical evidence does not indicate that a 
currently diagnosed anxiety disorder is causally related to 
the veteran's period of service.  


CONCLUSION OF LAW

An acquired psychiatric disorder, to include PTSD, was not 
incurred in or aggravated by military service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises out of the veteran's contention that he 
has an acquired psychiatric disorder, to include PTSD, which 
had its onset during or due to his military service.  

In the interest of clarity, the Board will initially review 
various laws generally pertaining to the issue on appeal.  
The Board will then move on to an analysis of the issue.  
Although all of the evidence in the claims file may not be 
specifically cited in the Board's decision, the Board has 
reviewed and considered all of the evidence in the claims 
file in reaching its conclusion.



The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat.  2096 
(2000) (VCAA) [codified as amended at 38 U.S.C.A. § 5102, 
5103, 5103A, 5107].  The VCAA eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. § 
5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,630 (Aug. 29, 2001) [codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which is not at 
issue here, the implementing regulations are also effective 
November 9, 2000.  Consequently, the regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2000) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See  38 
U.S.C.A. § 7104(a) (West Supp. 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. § 3.102 (2003).  In  Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990), the United States Court of Appeals for 
Veterans Claims (the Court) stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the preponderance of the evidence must be 
against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996), citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
[a letter from VA to an appellant describing evidence 
potentially helpful to the appellant but not mentioning who 
is responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The Board observes that the veteran was 
notified by the February 2003 statement of the case (SOC) and 
the September 2004 SSOC of the pertinent law and regulations, 
of the need to submit additional evidence on his claim, and 
of the particular deficiencies in the evidence with respect 
to his claim.  

More significantly, a letter was sent to the veteran in 
December 2001, with a copy to his representative, which was 
intended to address the requirements of the VCAA.  The letter 
enumerated in detail the elements that must be established in 
order to grant service connection.  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See  38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  In the 
February 2003 SOC, the RO informed the veteran that "VA will 
make as many requests as are necessary to obtain relevant 
records from a Federal department or agency.  These records 
include but are not limited to military records, including 
service medical records; medical and other records from VA 
medical facilities; records from non-VA facilities providing 
examination or treatment at VA expense; and records from 
other Federal agencies, such as the Social Security 
Administration."  The veteran was also advised that "VA 
will make reasonable efforts to obtain relevant records not 
in the custody of a Federal department or agency, to include 
records from State or local governments, private medical care 
providers, current or former employers, and other non-Federal 
governmental sources."  See the February 2003 SOC, page 6.  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  In 
this regard, the December 2001 VCAA letter advised the 
veteran to give the RO enough information about relevant 
records so that they could request them from the agency or 
person who has them.  See the December 7, 2001 VCAA letter, 
page 2.  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  In this case, the December 2001 letter 
informed the veteran: "You can help us with your claim by 
doing the following: tell us about any additional information 
or evidence that you want us to try to get for you. [...] Send 
the information describing additional evidence or the 
evidence itself to the address at the top of this letter...."  
See the December 7, 2001 letter, page 2.  

The Board therefore finds that the December 2001 letter, the 
February 2003 SOC, and the September 2004 SSOC properly 
notified the veteran and his representative of the 
information and medical evidence, not previously provided to 
VA that is necessary to substantiate the claim, and properly 
indicated which information and evidence is to be provided by 
the veteran and which VA would attempt to obtain on his 
behalf.  

The Board further notes that, even though the December 2001 
VCAA letter requested a response by February 7, 2002, it also 
expressly notified the veteran that he had one year to submit 
the requested information and/or evidence, in compliance with 
38 U.S.C.A. § 5103(b) [evidence must be received by VA within 
one year from the date notice is sent].  One year has elapsed 
since the December 2001 letter.  

One final comment regarding notice is in order.  A review of 
the record reveals that the veteran was provided notice of 
the VCAA prior to the initial adjudication of this claim (by 
rating decision in February 2002).  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).

The Board finds that all relevant evidence necessary for an 
equitable resolution of these issues has been identified and 
obtained, to the extent possible.  The evidence of record 
includes service medical records, a private physician's 
statement, and reports of VA examinations, which will be 
described below.  The RO completed the development requested 
in the April 2004 Board remand: the veteran was afforded a VA 
psychiatric examination in July 2004.  

There is no indication that there currently exists any 
evidence which has a bearing on this case which has not been 
obtained.  The veteran and his representative have not 
identified any outstanding evidence.  

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his claim.  See 38 C.F.R. § 3.103 (2004).  As noted in the 
Introduction, the veteran withdrew his request for a personal 
hearing.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of this 
claim has been consistent with the provisions of the VCAA.  
Accordingly, the Board will proceed to a decision on the 
merits.

Pertinent Law and Regulations

Service connection - in general

According to applicable law and regulations, service 
connection may be granted for disability resulting from a 
disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2004).

Notwithstanding the lack of a diagnosis of a disability 
during service, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2004); 
Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of the in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

Service connection presupposes a current diagnosis of the 
claimed disability.  See Rabideau v. Derwinski, 2 Vet. App. 
141 (1992).

Service connection - PTSD

Specific requirements for service connection for PTSD under 
38 C.F.R. § 3.304(f) include the following: (1) medical 
evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a), (2) a link, established by medical 
evidence, between current PTSD symptoms and an in-service 
stressor, and (3) credible supporting evidence that the 
claimed in-service stressor occurred.  See 38 C.F.R. § 
3.304(f) (2004).  The Board notes that under 38 C.F.R. § 
4.125(a), a diagnosis of a mental disorder, including PTSD, 
must conform to the criteria of DSM-IV.  38 C.F.R. § 4.125 
(2004).

With regard to the third PTSD criterion, evidence of in-
service stressors, the evidence necessary to establish that 
the claimed stressor actually occurred varies depending on 
whether it can be determined that the veteran "engaged in 
combat with the enemy."  38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d) (2004).  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f) (2004).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993). 
Moreover, a medical opinion diagnosing PTSD does not suffice 
to verify the occurrence of the claimed in-service stressors.  
See Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); Cohen 
v. Brown, 10 Vet. App. 128, 142 (1997).

Factual background

The veteran's DD 214 reflects that he served in the United 
States Army and was awarded the Vietnam Service Medal and the 
Vietnam Campaign Medal.  His military occupational specialty 
was general vehicle repairman.

Service medical records are pertinently negative.  
Psychiatric evaluation was normal on separation examination 
in December 1969.  There is no relevant medical or other 
evidence of record until after the veteran filed his claim of 
entitlement to service connection for a psychiatric 
disability in November 1993.

In a February 1994 statement, the veteran claimed that he had 
several stressful events while serving in Vietnam but could 
not remember details, such as names and dates.  He stated 
that he did remember that his unit was constantly attacked 
and bombarded, and that there were several soldiers wounded 
and killed.  

A VA psychiatric examination was conducted in May 1994.  The 
veteran reported stressful events in Vietnam.  He denied any 
previous psychiatric treatment or evaluation.  The examiner's 
diagnosis was dysthymia.

On VA psychiatric examination in September 1997, the veteran 
again denied any psychiatric treatment.  He did not mention 
Vietnam, except to state that he drank beer every day in 
Vietnam and did not do so now.  The diagnoses were: 
depression with mild anxiety; and dependent personality 
features.

In a September 2001 statement, Dr. R.A.C.R., a specialist in 
internal medicine, reported that during Vietnam the veteran 
experienced multiple traumatic events involving deaths of 
other people and life threatening to himself.  Dr. R. 
diagnosed PTSD and also depression and anxiety, which she 
stated "seem to be originated during military service. . . . 
. It is my opinion that is most probably than not [sic] that 
psychiatric problems started, and were secondary to, Vietnam 
experiences . . . "

The veteran was afforded a VA psychiatric examination in 
February 2003.  The claims file was reviewed.  The diagnoses 
were anxiety disorder and alcohol dependence.  The examiner 
specifically stated that the veteran did not meet the DSM-IV 
stressor criterion for PTSD.

Pursuant to the April 2004 Board remand, the veteran was 
afforded another VA psychiatric examination in July 2004.  
The claims file was reviewed.  The veteran acknowledged that 
he had never been in psychiatric treatment before.  He did 
not report nightmares about traumatic experiences in Vietnam 
and indicated that his memories about Vietnam were not 
intrusive.  He denied any recurrent thought interfering with 
his daily living activities.  He did not report avoidant 
behavior related to traumatic experiences in Vietnam.  He 
indicated that his main job in service was repairing motor 
vehicles.  He reported that he saw dead and wounded soldiers 
that were taken from the field.  He was never in a combat 
situation, but as part of his duties he had to take a fuel 
truck to units that were in the front; on occasion, the 
trucks were attacked by the enemy.  He was not able to 
specify and describe in detail a severe and horribly 
traumatic event experience in Vietnam.  He was not observed 
to be anxious, distressed or depressed when describing these 
experiences in Vietnam.  He did not report feeling intense 
fear, helplessness or horror at the time when he experienced 
events in Vietnam.  

Mental status examination revealed no evidence of psychomotor 
retardation or agitation.  The veteran's thought process was 
coherent and logical.  There was no looseness of association 
and no evidence of disorganized speech.  There was no 
evidence of delusions or hallucinations.  He had no phobias, 
obsessions, panic attacks, or suicidal ideas.  

The July 2004 VA examiner concluded, after reviewing the 
claims file and performing a clinical history and mental 
status examination, that the veteran did not meet the DSM-IV 
criteria to establish a diagnosis of PTSD.  The examiner 
noted that the veteran was not able to specify and describe 
in detail a severe and horribly traumatic event or incident 
experienced in the Army.  The situations he described were 
unpleasant but not traumatic.  The diagnoses were anxiety 
disorder and alcohol dependence in sustained, partial 
remission.  The VA examiner opined that the anxiety disorder 
was precipitated by the veteran's prolonged history of 
alcohol dependence and was unrelated to service.   

Analysis

The veteran contends that he suffers from an acquired 
psychiatric disorder which had its onset in service.  He 
specifically contends that he has PTSD due to traumatic 
experiences in Vietnam.

The Board initially notes a post-service diagnosis of 
alcoholism.  It does not appear that the veteran is currently 
seeking service connection for this problem.  In any event, 
no compensation shall be paid if a disability is the result 
of a veteran's own willful misconduct, including the abuse of 
alcohol or drugs.  See 38 U.S.C.A. § 105 (West 2002); 38 
C.F.R. § 3.1(n), 3.301 (2002); see also VAOPGPREC 2-97 
(January 16, 1997).  Moreover, section 8052 of the Omnibus 
Budget Reconciliation Act of 1990, Pub L. No. 101- 508, § 
8052, 104 Stat. 1388, 1388-351 prohibits, effective for 
claims filed after October 31, 1990, the payment of 
compensation for a disability that is the result of a 
veteran's own alcohol or drug abuse.  The Board's analysis 
will accordingly focus on whether service connection is 
warranted for an acquired psychiatric disability, including 
PTSD as he contends.   

PTSD 

As discussed above, 38 C.F.R. 3.304(f) sets forth the three 
elements required to establish service connection for PTSD.  
The record must show: (1) a current medical diagnosis of 
PTSD; (2) medical evidence of a causal nexus between PTSD and 
the claimed in-service stressor; and (3) credible supporting 
evidence that the claimed in-service stressor actually 
occurred.  See 38 C.F.R. 3.304(f).  For reasons explained 
immediately below, the Board concludes that none of the three 
statutory elements have been met in this case.

With respect to the first element, a preponderance of the 
evidence of record does support a conclusion that PTSD is 
present.  Dr. R.'s September 2001 statement constitutes the 
only diagnosis of PTSD contained in the record.  There is, 
however, overwhelming evidence to the contrary.  VA 
examinations in May 1994, September 1997, February 2003, and 
July 2004 did not result in a diagnosis of PTSD; the 2003 and 
2004 examinations specifically stated that the veteran did 
not meet the DSM-IV criteria for a diagnosis of PTSD.  

As noted above, Dr. R. diagnosed the veteran with PTSD in 
September 2001.  However, there is no indication that Dr. R., 
who does not appear to have any particular expertise in 
psychiatry, conducted a psychiatric evaluation or reviewed 
the claims file.  A diagnosis of PTSD has not been replicated 
elsewhere in the medical reports.

By law, the Board is obligated under 38 U.S.C.A.. § 7104(d) 
to analyze the credibility and probative value of all 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide reasons for its 
rejection of any material evidence favorable to the veteran.  
See, e.g., Eddy v. Brown, 9 Vet. App. 52 (1996).

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicator . 
. .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The 
Board may appropriately favor the opinion of one competent 
medical authority over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 
367 (2001).

The May 1994 and September 1997 VA examinations did not 
diagnose PTSD.  The February 2003 and July 2004 VA examiners 
specifically concluded that the clinical record did not meet 
the criteria established by DSM-IV for a diagnosis of PTSD.  
The 2004 VA examiner provided detailed reasoning.  He noted 
that the veteran was not able to specify and describe in 
detail a severe and horribly traumatic event or incident 
experienced in the Army.  The situations the veteran 
described were unpleasant but not traumatic.  Both the 2003 
and 2004 VA examiners based their opinions on a complete 
review of the claims file and service medical records.  

The Board places greater weight of probative value on the VA 
examiners' diagnoses than it does on the September 2001 
diagnosis of Dr. R.  The VA examiners based their diagnoses 
on a complete review of the veteran's medical records, as 
well as the results of current psychiatric evaluations.  The 
basis for the PTSD diagnosis of Dr. R. is obscure.  In 
addition, the Board observes that Dr. R. is a specialist in 
internal medicine, suggesting she has no medical expertise 
that would render competent her diagnosis of PTSD.  As noted 
above, the Board looks at factors such as the health care 
provider's knowledge and skill in analyzing the medical data.  
See Guerrieri, supra; see also Black v. Brown, 10 Vet. App. 
279, 284 (1997) [in evaluating the probative value of medical 
statements, the Board looks at factors such as the individual 
knowledge and skill in analyzing the medical data].   

In short, the Board views the diagnosis of Dr. R. as 
unsupported by any rationale and at odds with all of the 
remaining medical evidence of record.  The Board assigns that 
diagnosis virtually no probative value, instead favoring the 
remaining medical evidence , which shows no PTSD diagnosis.

To the extent that the veteran himself contends that he has 
PTSD, it is now well established that laypersons without 
medical training, such as the veteran, are not competent to 
comment on medical matters such as diagnosis, date of onset 
or cause of a disability.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].  The veteran's statements offered in support of 
his claim are not competent medical evidence and do not serve 
to establish the existence of a current disability.

In short, the Board concludes that the medical evidence, 
taken as a whole, in particular the February 2003 and July 
2004 VA examinations, supports the proposition that the 
veteran currently does not have PTSD.  

It is now well-settled that in order to be considered for 
service connection, a claimant must first have a disability.  
In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court 
noted that Congress specifically limited entitlement for 
service-connected disease or injury to cases where such 
incidents had resulted in a disability.  See also Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 
F.3d 1353 (Fed. Cir. 1998) [service connection may not be 
granted unless a current disability exists].  

The Board concludes that a preponderance of the evidence is 
against the veteran's claim as to the matter of whether a 
diagnosis of PTSD currently exists.  The veteran's claim 
fails on that basis alone.  

For the sale of completeness, the Board will address the 
other two elements of 38 C.F.R. § 3.304(f).

With respect to the second element, medical nexus, as 
discussed above the 2003 and 2004 VA examiners specifically 
determined that the stressors claimed by the veteran were 
insufficient to result in a diagnosis of PTSD.  The only 
medical opinion which serves to link the veteran's claimed 
PTSD to his military service is Dr. R.'s September 2001 
statement.  However, as for the same reasons discussed above, 
the Board finds the February 2003 and July 2004 opinions of 
the VA examiners more probative than that of Dr. R.  

As for the third element, in-service stressors, the Board 
observes that the veteran does not contend that he engaged in 
combat while in service and the record does no show 
participation in combat.  Accordingly, the presumptions found 
in 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) are not 
applicable in this case.  The veteran's claimed in-service 
stressors appear to be having his unit constantly attacked 
and seeing wounded and killed soldiers.  He admits that he 
does not remember any names or dates.  The law requires that 
any noncombat stressor be corroborated by evidence other than 
the veteran's lay testimony or the diagnosis of PTSD.  That 
is, the record must contain credible evidence which supports 
the veteran's assertions.  This type of evidence has not been 
submitted by the veteran.  

A review of the record, in particular, the veteran's own 
vague statements, makes it clear that there simply is not 
enough information to make an attempt to corroborate the 
claimed stressors.  The Board emphasizes that the Court has 
held that the duty to assist "is not always a one-way street" 
and that, "[i]f a veteran wishes help, he cannot passively 
wait for it in those circumstances where he may or should 
have information that is essential in obtaining the putative 
evidence."  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).

In short, element (3) has also not been satisfied.  
Accordingly, the Board finds that none of the elements of 38 
C.F.R. § 3.304(f) have been met.

Other acquired psychiatric disorder

The veteran's claim is broad enough to encompass any other 
acquired psychiatric disability (with the exception of 
alcohol abuse, which has been discussed above).

As noted above, in order to establish service connection, 
there must be (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Insofar as the veteran seeks service connection for an 
acquired psychiatric disorder, the February 2003 and July 
2004 VA examinations reflect a diagnosis of anxiety disorder.  
Hickson element (1), a current disability, is accordingly 
met.  

With respect to Hickson element (2), in-service incurrence, 
service medical records are completely negative for any 
record of a psychiatric condition.  The December 1969 
separation examination found that the veteran's psychiatric 
evaluation was normal.  To the extent that the veteran is now 
contending that he had psychiatric problems in service, his 
current contentions are outweighed by the utterly negative 
service medical records.  See Curry v. Brown, 7 Vet. App. 59, 
68 (1994) [contemporaneous evidence has greater probative 
value than history as reported by the veteran].  The Board 
finds, therefore, that the preponderance of the probative 
evidence shows that the onset of his anxiety disorder did not 
occur during service.  Hickson element (2) has therefore also 
not been met.

As to element (3), medical nexus, there is of record no 
competent medical opinion which serves to link the veteran's 
anxiety disorder to his military service.  Crucially, there 
is a specific, competent medical nexus opinion to the 
contrary.  The July 2004 VA examiner opined, after reviewing 
the evidence, that the veteran's anxiety disorder was not 
related to his military service but rather was due to his 
history of alcohol abuse.  

As discussed above, the veteran is not competent to provide 
opinions on medical matters such as the etiology of diseases.  
See Espiritu; see also 38 C.F.R. 
§ 3.159(a)(1).  His statements to the effect that his 
psychiatric problems are due to this military service are 
not, therefore, probative of a nexus between his anxiety 
disorder and military service.  See also Voerth v. West, 13 
Vet. App. 117, 119 (1999) [unsupported by medical evidence, a 
claimant's personal belief, no matter how sincere, is not 
probative of a nexus to service].

The Board observes in passing that the veteran does not 
contend that that he has had psychiatric symptomatology 
continuously after leaving service, and the medical evidence 
does not so demonstrate.  In fact, the initial identification 
of an psychiatric disability after service was in 1994, 
almost a quarter of a century after the veteran was 
discharged from service.    

When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2002).  
Such showing is lacking in this case.  Moreover, in Voerth v. 
West, 13 Vet. App. 117, 120 (1999), the Court stated 38 
C.F.R. § 3.303 does not relieve a claimant of his burden of 
providing a medical nexus.  As discussed above, the required 
medical nexus is also lacking.

Conclusion

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for service connection for an acquired 
psychiatric disorder, to include PTSD.  The benefit sought on 
appeal is accordingly denied.  


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder, to include PTSD, is denied.  



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


